FILE COPY




                                   No. 07-14-00379-CV


Sreedharan Pillai and Anitha Pillai          §     From the 181st District Court
 Appellants                                          of Randall County
                                             §
v.                                                 March 16, 2015
                                             §
Narayana G. Pillai and Priya Pillai                Opinion by Chief Justice Quinn
 Appellees                                   §

                                      J U D G M E N T

       Pursuant to the opinion of the Court dated March 16, 2015, it is hereby ordered,

adjudged and decreed that the order entered below is reversed and that a judgment is

hereby rendered dismissing the suit against Sreedharan and Anitha Pillai due to the

want of personal jurisdiction.

       It is further ordered that Narayana G. and Priya Pillai pay all costs in this behalf

expended for which let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo